Title: From Benjamin Franklin to John Adams, 26 November 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Nov: 26. 1781
I am honour’d with yours of the 19th. Inst. I received a Letter from Capt. Jackson dated at Bilbao the 12th. in which he mentions nothing of his departing thence for America, so that I should have continued to expect him here, if he had not written positively to you of that Intention. Mr: Barclay, the Consul, too, I thought would have been here before this time, & I know not what detains him at L’Orient; thus the Affair of the Goods still remains upon our hands. You demand of me What is to be done with them? The Owners of the Ships talk of a higher Freight, of selling the Ships, of Damages, & of detaining the Goods till the Damages are paid. If I were even informed what Freight, what Price for the Ships, & what Damages they demand,I really could give no Advice on those Points, being totally ignorant of such Business: but I am furnished with none of the Data on which to found an Opinion; and can only say with you, that I think they have no Right to Stop the Goods; and I think also that the keeping us out of Possession of 50,000£ Sterling’s Worth of Goods for securing the Payment of a petty Demand for Damages, appears to me not only ungenteel & dishonourable Treatment, but a monstrous Injustice. It seems to me that it is principally with Mr. Neufville we have to do; and tho’ I believe him to be as much a Jew as any in Jerusalem, I did not expect that with so many & such constant Professions of Friendship for the United States, with which he lards all his Letters, he would have attempted to inforce his Demands (which I doubt not will be extravagant enough) by a proceeding so abominable. As it happens, my Informations from America assure me, that our Army was tolerably well cloathed, and would in a short time be compleatly so, Advice being receiv’d of great Quantities arriv’d at several Ports; Also much of the Cargo lost in the Marquis de la Fayette has already been replaced & sent off from France, and will probably arrive, if it does arrive, before any that can now be sent from Holland; and the rest is following; so that if we could get rid of the Goods there at a moderate Loss, we might at the same time get rid of the Difficulty; our Necessity for having them speedily forwarded not being so great as Mr. Neufville imagines. However, I would propose this to him. Let the Goods first be delivered to you. Then let him make his Demand for Damages, which if you think reasonable I will pay; if not, let them be settled by Arbitration. After this you will judge what Measures may be necessary for transporting them. But I would not be compelled to pay whatever he may please to demand, because he has our Goods in Possession. We have, you observe, our Hands in the Lyon’s Mouth; But if Mr. N. is a Lyon, I am a Bear, and I think I can hug & gripe him till he lets go our Hands. He has bought Goods for us, and till he delivers them he has no equitable right to be paid for them: Should he refuse to deliver them, tho’ I have accepted Bills in his Favour to the Value, yet if you approve it, I will not pay one of them; and let him keep his Goods & seek his Remedy where he can find it.
I sent forward last Saturday some Pacquets & Letters for you, which I hope got to hand in time. Most heartily do I congratulate you on the glorious News! The Infant Hercules in his Cradle has now strangled his second Serpent, and gives Hopes that his future History will be answerable. I inclose a Pacquet which I have just received from General Washington; and which I suppose contains the Articles of Capitulation. It is a rare Circumstance, and scarce to be met with in History, that in one War two Armies should be taken Prisoners compleatly, not a Man in either escaping. It is another singular Circumstance, that an Expedition so complex, form’d of Armies of different Nations & of Land & Sea-Forces, should with such perfect Concord be assembled from different Places by Land & Water, form their Junction punctually, without the least Retard by cross Accidents of Wind or Weather, or Interruption from the Enemy; and that the Army which was their Object should in the mean time have the Goodness to quit a Situation from whence it might have escaped, and place itself in another from whence an Escape was impossible.
General Green has done Wonders too in Carolina. I hear that a Reinforcement was to be sent him from the Army in Virginia, and that there are hopes of his Reducing Charlestown. You have probably in the enclosed Pacquet the Account of his last great Action. Comte de Grasse sailed the 30th. with the Fleet and a Part of the Land Forces; His Destination is not mentioned.
The Seal of your last Letter has the same Appearance as the others. It may be well to change the Mode of Conveyance, use another Seal sometimes, & direct in a different Hand Writing.
In speaking of De Neufville’s Bills & of my Refusing to pay them, I have said “if you approve it,” because you can best judge whether my taking such a Step would have any bad Effect in your political Operations. If the goods are delivered to you, and you find it necessary to sell a part of them, I wish you would make the Offer of that Part to him. He bought them, and knows what they are really worth: But I imagine you will find, that he will not take them off your hands at a Discount even of 10 Per Cent and I am curious to know what he would offer. His Proposition when I first saw him, of Terms on which he would borrow Money for us, stampt his Character on my Mind with an Impression so deep that it is not yet effaced. If you do not know those Terms I will send you a Transcript of them.
Messrs: Fizeau & Grand have sent me the enclosed Account, and desired my Approbation of it. Methinks it should be examined by you, with whom it was transacted, and I therefore send it.
I have the honour to be, with great Respect, Your Excellency’s Most obedient and most humble Servant
B Franklin
I enclose a Letter to Messrs Neufville which I request you to deliver or suppress as you may think proper.His Exy. J. Adams Esqr.
 
Notation: Dr. Franklin 26th. Novr. 1781.
